Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the horizontal insert foam blocker 14 is improperly shown with cross sectional shading in figures 1C and 1D.  Figure 8 is objected to because it fails to properly show the front view of the horizontal insert foam blocker.  Note that, in a front view, the horizontal insert foam blocker should have the same height throughout.  However, the horizontal insert foam blocker is shown, in figure 8, with a height that is greater than the height of the horizontal insert foam blocker as shown in figures 4, 5 and 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The abstract of the disclosure is objected to because “an interior region” on line 6 is confusing since it is unclear what element of the invention has the interior region to which the applicant is referring and what the water is passing through to get to the interior region.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “comprising” on line 5 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the window slot or the foam blocker.  Recitations such as “a U-shaped portion formed by a cut out region” on line 4 of claim 2 render the claims indefinite because it is unclear how cut out can form a U-shaped 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad (US 5291687).  Abad discloses a fluid infiltration preventing system configured to prevent penetration or infiltration of fluids into an interior region comprising: 

wherein said interior region is a room (not specifically numbered, but defined by the wall 14) separated from the outside by at least a window 20 (claim 8);
wherein said fluid is water (claim 9);
wherein said fluid is wind driven water (claim 10).
With respect to claims 9 and 10, the foam blocker is configured to prevent penetration or infiltration of water into an interior region and to prevent penetration or infiltration of wind driven water.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abad as applied to claims 1 and 8-10 above, and further in view of KR 0130353.  KR 0130353 discloses a fluid infiltration preventing system configured to prevent penetration or infiltration of fluids into an interior region wherein a first end (labeled below) of a horizontal blocker 20 contains a U-shaped region 24 formed by a cut out 
wherein a distance between said first arm and said second arm is a sufficient length to engage or cover one or more components 10a of a horizontal sliding window slot of a window (claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Abad, with a cut out region and arms, as taught by KR 0130353, to provide a more complete engagement between the horizontal insert foam blocker of Abad and a window frame component.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abad in view of KR 0130353 as applied to claims 2 and 3 above, and further in view of Zimmerman (US 2005/0262772).  Zimmerman discloses a fluid infiltration preventing system configured to prevent penetration or infiltration of fluids into an interior region, wherein a main body (labeled below) of a horizontal blocker 10 has a second end 18 which contains a protuberance (labeled below) which extends outwardly away from said main body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Abad, as modified above, with a protuberance, as taught by Zimmerman, to provide a more complete engagement between the horizontal insert foam blocker of Abad and a window frame component.

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abad, KR 0130353 and Zimmerman as applied to claim 4 above, and further in view of Horgan (US 3295587).  Horgan discloses a vertical insertion blocker 132 (fig. 5) comprising an upper portion (labeled below) and a lower portion (labeled below) (claim 5), wherein said upper portion comprises a generally circular profile (claim 6), wherein said lower portion extends away from said upper portion (claim 7).  Horgan additionally discloses the use of foam (column 2, line 15) in constructing a seal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Abad, as modified above, with a vertical insertion blocker, as taught by Horgan, to prevent water and debris from passing between the glass panels, and to provide the vertical insertion blocker with a foam construction, as taught by Horgan, to provide a highly resilient upper portion of the blocker.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Abad as applied to claims 1 and 8-10 above.  Abad is silent concerning a speed of a fluid.
However, one of ordinary skill in the art is expected to routinely experiment with parameters so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been no more than an obvious matter of engineering design choice, as determined through routine experimentation and optimization, for one of ordinary skill to provide the fluid infiltration preventing system with the ability to prevent penetration or infiltration of fluids into an interior region when the fluid is a high-pressure fluid having speeds of between 25 and 140 mph to prevent the infiltration of water during a weather event such as a storm or a hurricane.
12 is rejected under 35 U.S.C. 103 as being unpatentable over Abad (5291687) in view of Horgan (US 3295587).  Abad discloses a fluid infiltration preventing system configured to prevent high pressure fluids from being driven from an exterior portion of a structure to the interior portion comprising: 
a horizontal insert foam blocker 30 configured to be inserted into a horizontal sliding window slot 24 of a sliding window 20 when in an open position, and sized to occupy a space of said horizontal sliding window slot 24 when said sliding window 20 is in the closed position, thereby preventing or minimizing the risk of outside, storm or wind driven water infiltration.
Abad is silent concerning a vertical insertion foam blocker.
However, Horgan discloses a vertical insertion blocker 132 (fig. 5) configured to fit within a vertical slot (labeled below) and rest within a slider window-outside window vertical gap (labeled below), thus preventing water from entering said interior of said structure through said slider window-outside window vertical gap.  Additionally, Horgan additionally discloses the use of foam (column 2, line 15) in constructing a seal 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Abad with a vertical insertion blocker, as taught by Horgan, to prevent water and debris from passing between the glass panels, and to provide the vertical insertion blocker with a foam construction, as taught by Horgan, to provide a highly resilient upper portion of the blocker.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abad in view of Horgan as applied to claim 12 above, and further in view of McAllister .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Abad, as modified above, with a closed cell foam material construction, as taught by McAllister, to provide the horizontal insert foam blocker with superior water resistance while providing a low thermal conductivity.
With respect to claim 15, the infiltration preventing system, as set forth by Abad in view of Horgan, is configured to prevent wind driven water from being driven from an exterior portion of a structure to the interior portion.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abad in view of Horgan and McAllister as applied to claims 13 and 15 above, and further in view of Curtis et al. (US 2006/0254151).  Curtis et al. discloses a vertical insertion foam blocker 512 being made of a closed cell foam material as set forth on lines 19-20 of paragraph 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Abad, as modified above, with a closed cell foam material construction, as taught by Curtis et al., to provide the vertical insertion foam blocker with superior water resistance while providing a low thermal conductivity.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abad in view of Horgan and McAllister as applied to claims 13 and 15 above.  Abad, as modified above, is silent concerning a speed of a fluid.
.

    PNG
    media_image1.png
    1587
    1082
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1625
    1127
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1220
    1103
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1484
    1093
    media_image4.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634